DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 August 2021 has been entered.
 
Response to Amendment
In the Applicant’s reply of 25 August 2021, the claims were amended. Based on these amendments, the rejection of claim 11 under 35 U.S.C. 102 and the rejections of claims 12-15, 17, and 19 under 35 U.S.C. 103 have been withdrawn.

Election/Restrictions
Claims 1-4, 6, 7, 9, 11-17, 19, and 21-24 are allowable. The restriction requirement between Species 1-3, as set forth in the Office action mailed on 10 July 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 July 2020 is withdrawn. Claims 18 and 20 are no longer withdrawn from further consideration because the claims require all the limitations of an allowable claim.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Fees for each independent claim in excess of three are required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 9 September 2021, Timothy Martin requested that fees be paid for four excess independent claims (seven total independent claims) and authorized the Director to charge Deposit Account No. 08-0750 the required fee of $960 for these claims and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

1.	(canceled)

2.	(currently amended) A method for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal, the method comprising:
holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip, and ;
closing the mold;
injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of the female part of the RFID tag; 
opening the mold; and 
ejecting the female part from the mold.

11.	(canceled)

12.	(currently amended) A system for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal, the system comprising:
a mold having a cavity;
a fixture configured to hold a transponder within the mold cavity, wherein the transponder includes an antenna and an integrated circuit (IC) chip, ; and
an injector configured to inject material into the mold cavity, wherein the mold and the fixture are configured such that the injected material is injected directly around the antenna and the IC chip to form a housing of the female part of the RFID tag.

24.	(currently amended) The method of claim 2 wherein the step of injecting material into the mold cavity includes injecting material around a core pin positioned within the mold cavity radially inward of the antenna to form a receptacle in the female part that holds a portion of the male part.

25.	(currently amended) A method for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal, the method comprising:
holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip; 
closing the mold; 
injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of the female part of the RFID tag; 
opening the mold; and
ejecting the female part from the mold, 

26.	(currently amended) A method for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal, the method comprising: 
holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip; 
closing the mold; 
injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of the female part of the RFID tag; 
opening the mold; and 
ejecting the female part from the mold, 

27.	(currently amended) A method for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal, the method comprising: 
holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip; 
closing the mold; 
injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of the female part of the RFID tag; 
opening the mold; and 
ejecting the female part from the mold, 

28.	(currently amended) The method of claim 2 wherein the step of injecting material into the mold cavity includes injecting material into the mold cavity to form jaws of the female part of the RFID tag configured to retain a head of the male part of the RFID tag within a male part receptacle of the female part. 

29.	(currently amended) A system for making a female part of a radio frequency identification (RFID) tag that is configured to be secured to an ear of an animal by joining a male part of the RFID tag and the female part of the RFID tag to one another through the ear of the animal, the system comprising: 
a mold having a cavity;
a fixture configured to hold a transponder within the mold cavity, wherein the transponder includes an antenna and an integrated circuit (IC) chip, and the transponder within the mold cavity by contacting an inner radial surface of the antenna; and
an injector configured to inject material into the mold cavity, wherein the mold and the fixture are configured such that the injected material is injected directly around the antenna and the IC chip to form a housing of the female part of the RFID tag.

******
Claims 1 and 11 have been canceled, and claims 2 and 12 have been placed in independent form. Claims 24 and 28 have been amended to update their dependencies. Claims 25-27 and 29 have been placed in independent form.

Allowable Subject Matter
Claims 2-4, 6-10, and 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 requires holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip, and injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of a female part of an RFID tag. The fixture includes a pair of ring pins.
RFID tags with male and female parts are well known in the art. For example, see Figures 3 and 4 of U.S. Patent Application Publication No. 2015/0068077 (“Robadey”), cited in an IDS. In addition, it is known in the art to hold a transponder within a cavity of a mold using a fixture and inject material U.S. Patent Application Publication No. 2003/0076662 (“Miehling”) in the office action of 8 March 2021. However, the combination of Robadey and Miehling fails to disclose or suggest using such a method to form the housing of a female part of an RFID tag. With respect to Miehling specifically, the presence of the electrical circuit 2 in the center of the copper wire coil 3 would suggest against having an opening extend through or into the resulting transponder 1, the cross section of which is shown in Figure 1e. Furthermore, the mold 7 of Miehling is not provided with any feature that would enable the provision of such an opening even if the electrical circuit 2 were relocated.
U.S. Patent No. 9,626,536 (“Bladen”), cited in an IDS, discloses a method in which a transponder is held within a mold cavity using a fixture and material is injected directly around an antenna and IC chip of the transponder to form a portion of a housing of a female part of an RFID tag. See Figures 1-11 and column 4, lines 9-24. However, Bladen fails to disclose a fixture in the form of a pair of ring pins, and there is nothing in the prior art to suggest modifying the fixture of Bladen in such a manner, especially given that only the upper portion of the female part is being molded in Figures 3-11.
The remaining prior art does not disclose anything that would suggest the specific combination of features required by claim 2, particularly those features listed above.
Claim 6 requires positioning a pair of ring pins in a cavity of a mold, placing a transponder on a ledge of one of the ring pins, wherein the transponder includes an antenna and an IC chip, and attaching the IC chip to an outer radial surface of the antenna before placing the transponder on the ledge. The prior art neither discloses nor suggests such a feature.
In Miehling, the integrated circuit 5 is suspended in the center of the copper wire coil 3 by electrical connections 4a and 4b. See Figures 1f and 2a and paragraph 37. There is no disclosure of directly attaching the integrated circuit 5 to the copper wire coil 3, nor is there anything in the prior art to suggest such a feature. Accordingly, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the integrated circuit 5 to the outer radial surface of the copper wire coil 3, as claimed. Such a change is not considered to be an obvious rearrangement of parts because the change would significantly alter the connection between the integrated circuit 5 and copper wire coil 3, particularly by replacing the suspension of the integrated circuit 5 with direct attachment.
In terms of direct versus indirect attachment, claim 6 is interpreted to require direct attachment to the outer radial surface. The alternative interpretation would render the limitation at issue essentially meaningless because the antenna and IC chip are already both part of the transponder (see the earlier portions of claim 6) and, therefore, all portions of the antenna and IC chip are at least indirectly attached to one another.
Furthermore, as discussed above, Bladen lacks the required pair of ring pins, and there is nothing in the prior art to suggest modifying Bladen to include such a feature.
Claim 12 includes limitations corresponding to those of claim 2 and, therefore, is allowed for the same reasons provided above in connection with claim 2. Specifically, claim 12 requires a mold having a cavity and a fixture configured to hold a transponder within the mold cavity, wherein the transponder includes an antenna and an IC chip, and the fixture includes a pair of ring pins. The mold and fixture are configured such that injected material is injected directly around the antenna and the IC chip to form a housing of a female part of an RFID tag.
Each of claims 25-27 requires holding a transponder within a cavity of a mold using a fixture, wherein the transponder includes an antenna and an integrated circuit (IC) chip, and injecting material into the mold cavity and directly around the antenna and the IC chip to form a housing of a female part of an RFID tag. Accordingly, these claims define over the combination of Robadey and Miehling, as discussed above in connection with claim 2. However, claims 25-27 do not recite that the fixture includes a pair of ring pins.
Claim 25 recites that the step of holding the transponder within the mold cavity includes contacting an inner radial surface of the antenna with the fixture. Bladen fails to disclose this feature. As shown in Section A-A of Figure 1, the inner radial surface of the RFID coil 6 is not accessible by the fixture, and there is 
Claim 26 requires injecting material into the mold cavity and directly around opposing side surfaces of the antenna that extend between inner and outer radial surfaces of the antenna. Section A-A of Figure 1 of Bladen shows that one of the side surfaces of the RFID coil 6 is inaccessible during molding due to its contact with the base 2. Since the base 2 is preformed, there is no reason to modify Bladen to have injected material reach this surface.
Claim 27 requires injecting material into the mold cavity and directly around the antenna and IC chip to form the entire housing of the female part of the RFID tag. As discussed above, the base 2 of Bladen is preformed, such that the injected material forms less than the entire housing of the female part. Altering this aspect of Bladen would require a substantial reconfiguration of Bladen’s molding apparatus and process. Accordingly, it would not have been obvious to one of ordinary skill in the art to have done so. See MPEP 2143.01(VI).
Claim 29 includes limitations corresponding to those of claims 12 and 25 and, therefore, is allowed for the same reasons provided above in connection with these claims. Specifically, claim 29 requires a mold having a cavity and a fixture configured to hold a transponder within the mold cavity, wherein the transponder includes an antenna and an IC chip, and the fixture is configured to hold the transponder within the mold cavity by contacting an inner radial surface of the antenna. The mold and fixture are configured such that injected material is 
Each of claims 3, 4, 7-10, 24, and 28 is allowed based on its dependency from claim 2. Each of claims 21 and 22 is allowed based on its dependency from claim 6. Each of claims 13-20 and 23 is allowed based on its dependency from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774